DETAILED ACTION
Pending Claims
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on November 8, 2022 is acknowledged.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2022.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites the limitation "The UV-resistant nanocomposite coating of claim 6" (dependent from itself).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 is dependent from itself.  Furthermore, it restates the limitations of claim 2, which are also present in dependent claims 3, 4, and 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ji et al. (CN 109266165 A).
Regarding claim 1, Ji et al. disclose: (1) a nanocomposite coating (Abstract), comprising: a polyaniline (PANI)/graphene oxide (GO) nanocomposite (Abstract) comprising GO nanosheets coated with PANI, the PANI/GO nanocomposite (page 2, line 30 through page 3, line 3 of the machined translation) dispersed into a binding matrix (Abstract).  
Ji et al. fail to explicitly disclose: (1) an ultraviolet (UV)-resistant nanocomposite coating.  However, the skilled artisan would have expected to coating of Ji et al. to be UV-resistant because the coating of Ji et al. satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the skilled artisan would have expected the coating of Ji et al. to obviously embrace embodiments having UV-resistant properties because the coating of Ji et al. satisfies all of the material/chemical limitations of the claimed invention.
Therefore if not anticipated Ji et al., the skilled artisan would have expected the coating of Ji et al. to obviously embrace embodiments having UV-resistant properties because the coating of Ji et al. satisfies all of the material/chemical limitations of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (CN 106675281 A).
Regarding claim 1, Li et al. disclose: (1) a nanocomposite coating (Abstract), comprising: a polyaniline (PANI)/graphene oxide (GO) nanocomposite (Abstract) comprising GO nanosheets coated with PANI, the PANI/GO nanocomposite (page 3, lines 23-29 of the machined translation) dispersed into a binding matrix (Abstract).  
Li et al. fail to explicitly disclose: (1) an ultraviolet (UV)-resistant nanocomposite coating.  However, the skilled artisan would have expected to coating of Li et al. to be UV-resistant because the coating of Li et al. satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the skilled artisan would have expected the coating of Li et al. to obviously embrace embodiments having UV-resistant properties because the coating of Li et al. satisfies all of the material/chemical limitations of the claimed invention.
Therefore if not anticipated Li et al., the skilled artisan would have expected the coating of Li et al. to obviously embrace embodiments having UV-resistant properties because the coating of Li et al. satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 2, the teachings of Li et al. are as set forth above and incorporated herein.  Li et al. fail to explicitly disclose: (2) wherein the binding matrix comprises at least one of an epoxy acrylate resin and a urethane acrylate resin.  However, it appears that material produced in step (1) (see page 3, lines 11-21 of the machine translation) is a urethane acrylate resin.  This is because it is formed with a polyurethane prepolymer and acrylates.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 106675281 A).
Regarding claim 3, the teachings of Li et al. are as set forth above and incorporated herein.  Li et al. fail to explicitly disclose: (3) wherein a weight ratio of PANI/GO nanocomposite to the binding matrix is in a range of 1:600 to 1:45.  Rather, they establish that the nanocomposite adds an electromagnetic shielding effect to the coating (see Abstract).  Accordingly, the skilled artisan would have recognized the amount of this material as a result-effective variable.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of nanocomposite (with the instantly claimed ratio) in the coating of Li et al. because: (a) Li et al. establish that the nanocomposite adds an electromagnetic shielding effect to the coating; (b) the skilled artisan would have recognized the amount of this material as a result-effective variable; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 16, 2022